DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
Authorization for this examiner’s amendment was given in a telephonic interview with Tsuneaki Nishimura on Tuesday, February 1, 2022.  I previously spoke with Daniel Altman on Friday, January 28, 2022 proposing the examiner’s amendment.
The application has been amended as follows: 
Claims 9, 11-15 are cancelled.  
Claims 4, 5, and 7 are rejoined.
Response to Amendment
The Amendment filed December 7, 2021 has been entered.  Claims 1-7, 9, 11-15 remain pending in the application.  Applicant’s amendments have overcome the objection of claim 1 and the 35 USC 112(b) rejections of claims 6, 12, and 16.  Claims 4, 5, and 7 are rejoined.  
Response to Arguments
Applicant’s arguments, filed December 7, 2021, with respect to:
Independent claim 1 and dependent claims 2, and 3; see page 6, have been fully considered and are persuasive.  The rejection of claims 1, 2, and 3 are withdrawn. 
Independent claim 9 and dependent claims 10-15; see page 6, have been fully considered but they are not persuasive.  The rejection of claims 9-15 remain.  
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven A. Tullia is (571)272-6434.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 







/KRISTINA R FULTON/Supervisory Patent Examiner, Art Unit 3675